Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 01/03/2022.
Claims 21-40 are pending in this Office Action. Claims 21, 33 and 40 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of continuation of 16617443, filed 11/26/2019 ,now U.S. Patent #11249961 and 16617443 is a national stage entry of PCT/CN2017/091087, International Filing Date: 06/30/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 08/05/2022 and 03/07/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11249961. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11249961 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11249961.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11249961.
Instant Application
U.S. Patent No. 11249961
21. A system comprising: 
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: 
receiving a command to update a schema of a logical table from a first schema definition to a second schema definition, the logical table including a plurality of rows and being associated with a plurality of partitions, 
wherein each partition of the plurality of partitions stores a subset of the plurality of rows across one or more individual pages, each page of the one or more individual pages including an identifier of the first schema definition; and 
in response to receiving the command, updating each partition of the plurality of partitions to the second schema definition, 

















wherein the updating includes inserting an identifier of the second schema definition into each new page of data written for the one or more individual pages.
1. A distributed storage system comprising: 
a set of table controllers collectively configured to store a plurality of partitions of a logical table, wherein: the set of table controllers includes a first table controller, the logical table includes a plurality of rows, and for each partition of the plurality of partitions, a corresponding one of the set of table controllers is configured to store a subset of the plurality of rows of the logical table across a plurality of individual pages; 
a processor; and 
a management controller comprising code executable by the processor, the management controller configured to 
update a schema of the logical table from a first schema definition to a second schema definition by, for each of the plurality of partitions, 
sending an update command indicating the second schema definition to the corresponding one of the set of table controllers, 
wherein the first table controller corresponds to a first partition of the plurality of partitions, 
wherein the first partition of the plurality of partitions includes a first subset of the plurality of rows of the logical table, 
wherein the first table controller is configured to, prior to receiving the update command from the management controller, 
include an identifier of the first schema definition within each page of data for the first subset, and 
wherein the first table controller is configured to, subsequent to receiving the update command from the management controller, When writing each new page of data for the first subset, include an identifier of the second schema definition.


22. The system of claim 21, wherein the command to update the schema of the logical table is accompanied by a command to update a partition version of the logical table, the command to update the partition version causing a partition load, the partition load causing one or more of the plurality of partitions to be reloaded.









23. The system of claim 22, wherein the partition load causes the plurality of partitions to be updated from the first schema definition to the second schema definition.

24. The system of claim 22, wherein the partition load includes recreating one or more memory indices from log files and reading data from a file table metadata page.

25. The system of claim 21, wherein updating each partition of the plurality of partitions to the second schema definition comprises storing the second schema definition in a partition metadata stream associated with the plurality of partitions.

26. The system of claim 25, wherein, prior to updating each partition of the plurality of partitions to the second schema definition, the partition metadata stream stores the first schema definition.

27. The system of claim 26, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, the first schema definition is removed from the partition metadata stream.

28. The system of claim 26, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, the first schema definition remains stored in the partition metadata stream.

29. The system of claim 21, wherein updating each partition of the plurality of partitions to the second schema definition comprises: using an iterator mechanism to compare differences between the first schema definition and the second schema definition; and using row logic to adjust to the first schema definition to the second schema definition.

30. The system of claim 21, the method further comprising: in response to receiving the command and prior to updating each partition of the plurality of partitions to the second schema definition, selecting an upgrade domain, the upgrade domain corresponding to a physical grouping of computing devices.

31. The system of claim 30, wherein the upgrade domain comprises the plurality of partitions and selecting the upgrade domain comprises ordering the plurality of partitions into an ordered list, the ordered list defining an upgrade order for the plurality of partitions.

32. The system of claim 21, wherein the second schema definition is associated with a set of processing rules and updating each partition of the plurality of partitions to the second schema definition comprises applying the set of processing rules to the plurality of partitions.








2. The distributed storage system of claim 1 wherein the first table controller is configured to, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the update command from the management controller: in response to the page of data including the identifier of the first schema definition, adapt the first page of data to the second schema definition; and transmit a response to the read request based on the first page of data.







































































3. The distributed storage system of claim l wherein the first table controller is configured to, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the update command from the management controller: 
in response to the page of data including the identifier of the second schema definition, adapt the first page of data to the first schema definition; and 
transmit a response to the read request based on the first page of data.

4. The distributed storage system of claim I wherein the first table controller is configured to, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the update command from the management controller: 
in response to the page of data including the identifier of the first schema definition and the read request specifying the identifier of the second schema definition, adapt the first page of data to the second schema definition; 
in response to the page of data including the identifier of the second schema definition and the read request specifying the identifier of the first schema definition, adapt the first page of data to the first schema definition; and 
transmit a response to the read request based on the adapted first page of data.

5. The distributed storage system of claim 1 wherein the first table controller is configured to, in response to receiving the update command from the management controller: set a target version of the first partition to a new version specified by the update command; subsequent to setting the target version, reload the first partition; and while reloading the first partition, set a current version of the first partition to the new version.

6. The distributed storage system of claim I wherein the first table controller is configured to, subsequent to receiving the update command from the management controller: when writing index data for the first subset, include e identifier of the second schema definition.

7. The distributed storage system of claim 6 wherein the first table controller is configured to, subsequent to receiving the update command from the management controller: when performing garbage collection on index data for the first subset, include the identifier of the second schema definition when rewriting the index data for the first subset.

8. The distributed storage system of claim 1 wherein the second schema definition includes an identification of columns of the logical table, a designation of which of the columns uniquely identify a row, and a designation of which of the columns defines the partitions.

9. The distributed storage system of claim 1 wherein the first table controller is configured to store the subset of the plurality of rows in a set of data pages, wherein the first table controller stores an index of the set of data pages in a set of index pages, and wherein each data page of the set of data pages includes a schema definition identifier.

10. The distributed storage system of claim 9 wherein the first table controller is configured to store customer data in blocks separate from the set of data pages, wherein the set of data pages includes pointers to the blocks.
33. A method comprising: receiving a command to update a schema of a logical table from a first schema definition to a second schema definition, the logical table including a plurality of rows and being associated with a plurality of partitions, wherein each partition of the plurality of partitions stores a subset of the plurality of rows across one or more individual pages, each page of the one or more individual pages including an identifier of the first schema definition; and in response to receiving the command, updating each partition of the plurality of partitions to the second schema definition, wherein the updating includes inserting an identifier of the second schema definition into each new page of data written for the one or more individual pages.








34. The method of claim 33, wherein the logical table and one or more other logical tables are managed by a master table server, the master table server coordinating assignment of partitions to the logical table and the one or more other logical tables.

35. The method of claim 33, wherein inserting the identifier of the second schema definition into each new page of data comprises removing the first schema definition from the one or more individual pages.

36. The method of claim 33, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, each new page of data written for the one or more individual pages comprises the first schema definition and the second schema definition.

37. The method of claim 33, further comprising: subsequent to updating each partition of the plurality of partitions to the second schema definition, receiving a data request indicating the first schema definition; and adapting the response data for the data request to the first schema definition.

38. The method of claim 33, wherein, upon receiving the command to update the schema of the logical table, a partition metadata stream for each of the plurality of partitions comprises the first schema definition.

39. The method of claim 33, wherein receiving the command to update the schema of the logical table comprises: selecting a plurality of upgrade domains, each of the plurality of upgrade domains corresponding to a subset of the plurality of partitions; determining an upgrade order for the plurality of upgrade domains; and updating each of the upgrade domains from the first schema definition to the second schema definition based on the upgrade order.
11. A method operating a distributed storage system, the method comprising: storing a plurality of partitions of a logical table, wherein: the logical table includes a plurality of rows, and for each partition of the plurality of partitions, storing the partition includes storing a subset of the plurality of rows of the logical table across a plurality of individual pages; receiving a command to update a schema of the logical table from a first schema definition to a second schema definition; in response to receiving the command, individually updating each partition of the plurality partitions to the second schema definition, wherein, for a first partition of the plurality of partitions: storing the first partition includes, prior to receiving the command, maintaining an identifier of the first schema definition within each page of data for a first subset of the plurality of rows of the logical table; and updating the first partition includes inserting an identifier of the second schema definition when writing each new page of data for the first subset.






















































12. The method of claim 11 further comprising, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the command: in response to the page of data including the identifier of the first schema definition, adapting the first page of data to the second schema definition and transmitting a response to the read request based on the adapted first page of data; and in response to the page of data including the identifier of the second schema definition, transmitting a response to the read request based on the non-adapted first page of data.

13. The method of claim 11 further comprising, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the command: in response to the page of data including the identifier of the second schema definition, adapting the first page of data to the first schema definition and transmitting a response to the read request based on the adapted first page of data; and in response to the page of data including the identifier of the first schema definition, transmitting a response to the read request based on the non-adapted first page of data.

14. The method of claim 11 further comprising, in response to receiving a read request for a first page of data for the first subset subsequent to receiving the command: in response to the page of data including the identifier of the first schema definition and the read request specifying the identifier of the second schema definition, adapting the first page of data to the second schema definition; in response to the page of data including the identifier of the second schema definition and the read request specifying the identifier of the first schema definition, adapting the first page of data to the first schema definition; and transmitting a response to the read request based on the adapted first page of data.

15. The method of claim 11 further comprising, in response to receiving the command: setting a target version of the first partition to a new version specified by the command; subsequent to setting the target version, reloading the first partition; and while reloading the first partition, setting a current version of the first partition to the new version.

16. The method of claim 11 further comprising, subsequent to receiving the command: when writing index data for the first subset, including the identifier of the second schema definition.

17. The method of claim 16 further comprising, subsequent o receiving the command: when performing garbage collection on index data for the first subset, including the identifier of the second schema definition when rewriting the index data for the first subset.

18. The method of claim 11 wherein the second schema definition includes an identification of columns of the logical table, a designation of which of the columns uniquely identify a row, and a designation of which of the columns defines the partitions.

19. The method of claim 11 further comprising: storing the subset of the plurality of rows in a set of data pages; and storing an index of the set of data pages in a set of index pages, wherein each data page of the set of data pages includes a schema definition identifier.

20. The method of claim 19 further comprising storing customer data in blocks separate from the set of data pages, wherein the set of data pages includes pointers to the blocks.
40. A hardware computer-storage media storing computer-executable instructions that, when executed by a computing device, perform a method comprising: receiving a command to update a schema of a logical table from a first schema definition to a second schema definition, the logical table including a plurality of rows and being associated with a plurality of partitions, wherein each partition of the plurality of partitions stores a subset of the plurality of rows across one or more individual pages, each page of the one or more individual pages including an identifier of the first schema definition; and in response to receiving the command, updating each partition of the plurality of partitions to the second schema definition, wherein the updating includes inserting an identifier of the second schema definition into each new page of data written for the one or more individual pages.

11. A method operating a distributed storage system, the method comprising: storing a plurality of partitions of a logical table, wherein: the logical table includes a plurality of rows, and for each partition of the plurality of partitions, storing the partition includes storing a subset of the plurality of rows of the logical table across a plurality of individual pages; receiving a command to update a schema of the logical table from a first schema definition to a second schema definition; in response to receiving the command, individually updating each partition of the plurality partitions to the second schema definition, wherein, for a first partition of the plurality of partitions: storing the first partition includes, prior to receiving the command, maintaining an identifier of the first schema definition within each page of data for a first subset of the plurality of rows of the logical table; and updating the first partition includes inserting an identifier of the second schema definition when writing each new page of data for the first subset.




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 25-28, 32-38 and 40 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
Dahbour; Ziyad M.: “HIERARCHAL DATA MANAGEMENT”, (U.S. Patent Application Publication US 20060206507 A1, DATE PUBLISHED 2006-09-14 and DATE FILED 2006-02-16, hereafter “Dahbour”).

As per claim 21, Dahbour teaches a system comprising: 
a processor (See Fig. 23 and [0047], an exemplary computer system including a processing unit); and 
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor (See Fig. 23 and [0047], an exemplary computer system including system memory that may be used to store and retrieve software programs incorporating code that), performs a method comprising: 
receiving a command to update a schema of a logical table from a first schema definition to a second schema definition, the logical table including a plurality of rows and being associated with a plurality of partitions (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status)), 
wherein each partition of the plurality of partitions stores a subset of the plurality of rows across one or more individual pages, each page of the one or more individual pages including an identifier of the first schema definition (See Fig. 3 and [0049], each of the partitions of the second schema stores rows of the first schema table page and each partition of the second schema definition is interpreted each page which includes the composite key of (S.O., #Year, Org Id, Status) the identifier of the first schema definition); and 
in response to receiving the command, updating each partition of the plurality of partitions to the second schema definition (See Fig. 3 and [0049], each of the partitions of the second schema stores rows of the first schema table page and each partition of the second schema definition is interpreted each page which includes the composite key of (S.O., #Year, Org Id, Status) the identifier of the first schema definition and the storing reads on the update), 
wherein the updating includes inserting an identifier of the second schema definition into each new page of data written for the one or more individual pages (See Fig. 3 and [0049], each of the partitions of the second schema stores rows of the first schema table page and each partition of the second schema definition is interpreted each page which includes the composite key of (S.O., #Year, Org Id, Status) the identifier of the first schema definition that is stored in the second schema definition partitions. Here the storing teaches inserting).

As per claim 22, Dahbour teaches the system of claim 21, wherein the command to update the schema of the logical table is accompanied by a command to update a partition version of the logical table, the command to update the partition version causing a partition load, the partition load causing one or more of the plurality of partitions to be reloaded (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status) and all of the data is evaluated by the HDM architecture by running a program during low activities to minimize the impact to application's critical process flow. In general, the appropriate logical partitioning key corresponding to the data is obtained, and the data is transferred to the appropriate partition in accordance with the logical partitioning key. Here the running the program teaches the second command).

As per claim 25, Dahbour teaches the system of claim 21, wherein updating each partition of the plurality of partitions to the second schema definition comprises storing the second schema definition in a partition metadata stream associated with the plurality of partitions (See Fig. 3 and [0049], the HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into.).

As per claim 26, Dahbour teaches the system of claim 25, wherein, prior to updating each partition of the plurality of partitions to the second schema definition, the partition metadata stream stores the first schema definition (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status). Here the generating teaches the partition metadata stream stores the first schema definition).

As per claim 27, Dahbour teaches the system of claim 26, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, the first schema definition is removed from the partition metadata stream (See [0099], the HDM architecture includes tables which are related to a particular business object which is partitioned based upon a common logical partitioning key so that partitions of different tables can be managed using the data definition language DDL such as 'drop partition' , 'alter table' and 'exchange partition' can be used without breaking the referential integrity of the application. Here the drop partition teaches the first schema definition is removed from the partition metadata stream).

As per claim 28, Dahbour teaches the system of claim 26, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, the first schema definition remains stored in the partition metadata stream (See FIG. 3, and [0049], the data partitioning is based upon the organization, fiscal year of the sales order, and status. This figure additionally shows the generated meta data is created and is maintained by the HDM engine to associate the partition with the actual data content and the logical partitioning key. Here the first schema definition of original table remained).

As per claim 32, Dahbour teaches the system of claim 21, wherein the second schema definition is associated with a set of processing rules and updating each partition of the plurality of partitions to the second schema definition comprises applying the set of processing rules to the plurality of partitions (See Fig. 3 and [0049], the HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. For example, the sales order number 115 from the original table 302 has a logical partitioning key of 5000 to indicate that the data across the different tables that makes up this particular business object (the sales order) should be transferred to partition 315. Here the partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into teaches the processing rule).

As per claim 33, the claim recites the steps of a method being performed by the processor as recited in claim 21 and as rejected above under 35 U.S.C. § 102(a)(2) as being anticipated by Dahbour.
Accordingly, claim 33 is rejected along the same rationale that rejected claim 21.

As per claim 34, Dahbour teaches the method of claim 33, wherein the logical table and one or more other logical tables are managed by a master table server, the master table server coordinating assignment of partitions to the logical table and the one or more other logical tables (See Figs. 22-23, Abstract and [0047], exemplary computer system 22100 that may be used to execute the data base hierarchal data management and partitioning teaches the master table server).

As per claim 35, Dahbour teaches the method of claim 33, wherein inserting the identifier of the second schema definition into each new page of data comprises removing the first schema definition from the one or more individual pages (See [0099], the HDM architecture includes tables which are related to a particular business object which is partitioned based upon a common logical partitioning key so that partitions of different tables can be managed using the data definition language DDL such as 'drop partition' , 'alter table' and 'exchange partition' can be used without breaking the referential integrity of the application. Here the drop partition teaches the first schema definition is removed from the partition metadata stream).

As per claim 36, Dahbour teaches the method of claim 33, wherein, subsequent to updating each partition of the plurality of partitions to the second schema definition, each new page of data written for the one or more individual pages comprises the first schema definition and the second schema definition (See HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status).).

As per claim 37, Dahbour teaches the method of claim 33, further comprising: 
subsequent to updating each partition of the plurality of partitions to the second schema definition, receiving a data request indicating the first schema definition (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status). Here the generating teaches the partition metadata stream stores the first schema definition); and 
adapting the response data for the data request to the first schema definition (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status). Here the generating teaches the partition metadata stream stores the first schema definition).

As per claim 38, Dahbour teaches the method of claim 33, wherein, upon receiving the command to update the schema of the logical table, a partition metadata stream for each of the plurality of partitions comprises the first schema definition (See Fig. 3 and [0049], HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into. Here the generating partition metadata table is the command received for updating the first schema definition from schema definition of (S.O., #Year, Org Id, Status) to the second schema definition of (LPK, S.O., #Year, Org Id, Status). Here the generating teaches the partition metadata stream stores the first schema definition).

As per claim 40, the claim recites a hardware computer-storage media storing computer-executable instructions that, when executed by a computing device (See Dahbour: Fig. 23 and [0047], an exemplary computer system including system memory that may be used to store and retrieve software programs incorporating code, and the system), performs a method comprising the steps performed by the processor as recited in claim 21 and as rejected above under 35 U.S.C. § 102(a)(2) as being anticipated by Dahbour.
Accordingly, claim 40 is rejected along the same rationale that rejected claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Marsh et al.: “SYSTEM FOR PROVIDING LOCATION-BASED SOCIAL NETWORKING SERVICES TO USERS OF MOBILE DEVICES”, (U.S. Patent Application Publication US 20170188187 A1, DATE PUBLISHED 2017-06-29 and DATE FILED 2015-06-02, hereafter “Marsh”).

Claims 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Dahbour; Ziyad M.: “HIERARCHAL DATA MANAGEMENT”, (U.S. Patent Application Publication US 20060206507 A1, DATE PUBLISHED 2006-09-14 and DATE FILED 2006-02-16, hereafter “Dahbour”), as applied to claims 21-22, 25-28, 32-38 and 40 above, and further in view of 
Bensberg et al.: “SYNCHRONIZED UPDATES ACROSS MULTIPLE DATABASE PARTITIONS”, (U.S. Patent Application Publication US 20180150544 A1, DATE PUBLISHED 2018-05-31 and DATE FILED 2016-11-30, hereafter “Bensberg”).

As per claim 23, Dahbour does not explicitly teach the system of claim 22, wherein the partition load causes the plurality of partitions to be updated from the first schema definition to the second schema definition.
On the other hand, as an analogous art on database partition management, Bensberg teaches the system of claim 22, wherein the partition load causes the plurality of partitions to be updated from the first schema definition to the second schema definition (See [0040] and [0044], the first node 202 and the second node 204 can be configured to load their partition, 206 and 208, respectively, of database 114, for example, into main memory located in each node; and An update to a table partition, such as table partition 206 or table partition 208, can include the addition of one or more rows, each row being given a new unique primary key value. An update to a table partition can also include the modification of the primary key value associated with one or more existing rows in the table partition. An update to a table partition can also include the removal of one or more existing rows, including the primary key value associated with one or more existing rows in the table partition. For example with expressions).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Bensberg's teaching with Dahbour reference because Bensberg is dedicated to updating items across multiple partitions of a database table in a database management system, Dahbour is dedicated to a hierarchal data management system for a storage device includes an entity relationship discover to generate meta data from a business object, and the combined teaching would have enabled Dahbour to update data items in a multiple-partition database such that the partitions of the multi-partition database would have been constantly updated to ensure that the latest information is available to users of the database.

As per claim 24, Dahbour in view of Bensberg teaches the system of claim 22, wherein the partition load includes recreating one or more memory indices from log files and reading data from a file table metadata page (See Bensberg: [0080], managing a database can include a data logger configured to generate a log for every change occurring in the database; and Dahbour: Fig. 3 and [0049], the HDM architecture generates a partition meta data table 304 which includes a logical partitioning key (LPK) in order to define which partition the HDM architecture is to transfer the data into.).

Claims 29, is rejected under 35 U.S.C. § 103 as being unpatentable over 
Dahbour; Ziyad M.: “HIERARCHAL DATA MANAGEMENT”, (U.S. Patent Application Publication US 20060206507 A1, DATE PUBLISHED 2006-09-14 and DATE FILED 2006-02-16, hereafter “Dahbour”), as applied to claims 21-22, 25-28, 32-38 and 40 above, and further in view of 
Kawai; Kenji: “METHOD AND APPARATUS FOR MODIFYING EXISTING RELATIONAL DATABASE SCHEMAS TO REFLECT CHANGES MADE IN A CORRESPONDING OBJECT MODEL”, (U.S. Patent US 5717924 A, DATE PUBLISHED 1998-02-10 and DATE FILED 1995-07-07, hereafter “Kawai”).

As per claim 29, Dahbour does not explicitly teach the system of claim 21, wherein updating each partition of the plurality of partitions to the second schema definition comprises: using an iterator mechanism to compare differences between the first schema definition and the second schema definition.
 However, Kawai teaches the system of claim 21, wherein updating each partition of the plurality of partitions to the second schema definition comprises: 
using an iterator mechanism to compare differences between the first schema definition and the second schema definition (See Figs. 9A-9B and col. 11,  lines 63-66, begins a loop wherein each table listed in the table List for the current schema is compared to an entry in the corresponding table List of the proposed schema. Here the comparison of tables in two schemas by looping teaches using an iterator mechanism to compare differences between two schema definitions).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Kawai's teaching with Dahbour reference because Kawai is dedicated to generating a proposed relational database schema, and determining the differences between the current relational database schema and the proposed relational database schema, Dahbour is dedicated to a hierarchal data management system for a storage device includes an entity relationship discover to generate meta data from a business object, and the combined teaching would have enabled Dahbour to analyze schema definitions to create and maintain a separate database schema for archived data such that user would have been able to access.
Dahbour in view of Kawai further teaches:
using row logic to adjust to the first schema definition to the second schema definition (See Dahbour: [0052], the data mover of the HDM architecture relocates the rows related to a predetermined business object to the predetermined partition).

Claims 30-31, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Dahbour; Ziyad M.: “HIERARCHAL DATA MANAGEMENT”, (U.S. Patent Application Publication US 20060206507 A1, DATE PUBLISHED 2006-09-14 and DATE FILED 2006-02-16, hereafter “Dahbour”), as applied to claims 21-22, 25-28, 32-38 and 40 above, and further in view of 
Pederson et al.: “TECHNIQUES FOR EXTENDING HORIZONTAL PARTITIONING TO COLUMN PARTITIONING”, (U.S. Patent Application Publication US 20120166402 A1, DATE PUBLISHED 2012-06-28 and DATE FILED 2011-11-18, hereafter “Pederson”).

As per claim 30, Dahbour does not explicitly teach the system of claim 21, the method further comprising: in response to receiving the command and prior to updating each partition of the plurality of partitions to the second schema definition, selecting an upgrade domain, the upgrade domain corresponding to a physical grouping of computing devices.
On the other hand, as an analogous art on database partitioning, Pederson teaches the system of claim 21, the method further comprising: in response to receiving the command and prior to updating each partition of the plurality of partitions to the second schema definition, selecting an upgrade domain, the upgrade domain corresponding to a physical grouping of computing devices (See [0011] and [0023], a first command for partitioning a database table based on one or more groupings of columns is detected. A second command for partitioning the database table into one or more groupings of rows is identified. Next, the database table is partitioned into the one or more groupings of the rows and into the one or more groupings of the columns. The database table is partitioned by both custom defined rows and custom defined columns; and each listed column group (a group may list one or more columns) is stored as a group in one partition (each such group is in a separate partition) with the remaining columns stored in separate partitions. Here the column group and column group list reads on the partition group and partition group list, respectively).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Pederson's teaching with Dahbour reference because Pederson is dedicated to extending horizontal partitioning to column (vertical) partitioning, Dahbour is dedicated to a hierarchal data management system for a storage device includes an entity relationship discover to generate meta data from a business object, and the combined teaching would have enabled Dahbour to partition database in groups for efficient and cost effective of database partition.

As per claim 31, Dahbour in view of Pederson teaches the system of claim 30, wherein the upgrade domain comprises the plurality of partitions and selecting the upgrade domain comprises ordering the plurality of partitions into an ordered list, the ordered list defining an upgrade order for the plurality of partitions (See Pederson: [0034] 2. COLUMN--defines that the table has column partitioning with partitions 1 through 5 corresponding to the columns defined for the table. Here the partition [group] list is listed based on listing of column ordering suggests teaching of ordering the plurality of partitions into an ordered list).

As per claim 39, Dahbour in view of Pederson teaches the method of claim 33, wherein receiving the command to update the schema of the logical table comprises: 
selecting a plurality of upgrade domains, each of the plurality of upgrade domains corresponding to a subset of the plurality of partitions (See Pederson: [0011] and [0023], a first command for partitioning a database table based on one or more groupings of columns is detected. A second command for partitioning the database table into one or more groupings of rows is identified. Next, the database table is partitioned into the one or more groupings of the rows and into the one or more groupings of the columns. The database table is partitioned by both custom defined rows and custom defined columns; and each listed column group (a group may list one or more columns) is stored as a group in one partition (each such group is in a separate partition) with the remaining columns stored in separate partitions. Here the column group and column group list reads on the partition group and partition group list, respectively); 
determining an upgrade order for the plurality of upgrade domains (See Pederson: [0034] 2. COLUMN--defines that the table has column partitioning with partitions 1 through 5 corresponding to the columns defined for the table. Here the partition [group] list is listed based on listing of column ordering suggests teaching of ordering the plurality of partitions into an ordered list); and 
updating each of the upgrade domains from the first schema definition to the second schema definition based on the upgrade order (See Pederson: [0011] and [0023], a first command for partitioning a database table based on one or more groupings of columns is detected. A second command for partitioning the database table into one or more groupings of rows is identified. Next, the database table is partitioned into the one or more groupings of the rows and into the one or more groupings of the columns. The database table is partitioned by both custom defined rows and custom defined columns; and each listed column group (a group may list one or more columns) is stored as a group in one partition (each such group is in a separate partition) with the remaining columns stored in separate partitions. Here the column group and column group list reads on the partition group and partition group list, respectively).

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 28, 2022